Citation Nr: 1757155	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-35 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable disability for the period prior to January 14, 2016; a rating in excess of 20 percent for the period prior to September 27, 2016; and a rating in excess of 30 percent thereafter for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989 and May 1990 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which granted service connection for bilateral hearing loss with a noncompensable rating.

In May 2013, the Veteran and his spouse testified before the Board at a videoconference hearing.  A transcript of the hearing is of record.

In March 2014, the Board remanded the appeal.  In a September 2016 rating decision, the RO granted a rating increase to 20 percent, effective January 14, 2016, and to 30 percent, effective September 27, 2016.

In October 2017, the Veteran contacted VA and requested that his current appeal be closed.


FINDING OF FACT

In October 2017, prior to the promulgation of a decision on the issue on appeal, the Veteran notified VA that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, via an October 2017 statement, has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
JAMES L. MARCH
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


